WiNBORNE, C. J.
Here; as in case No. 385, Harriet Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO) et al., ante, 218 and in No. 389, Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO) et al, ante, *260234 and in No. 393, Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO) et al, ante, 240 all at this term of Supreme Court, the exception quoted in the appeal entries is- the only one appearing in the record. Notwithstanding this, appellants, Respondents Ned Thomas and Calvin Pegram in their assignments of error attempt to break this single exception into four parts and refer to four exceptions.
It is noted that only two of these four assignments of error are discussed in appellant’s brief. The others therefore are deemed as abandoned. Rule 28 of the Rules of Practice in the Supreme Court, 221 N.C. 544, at p. 562, et seq. See also like ruling in case No. 389, Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO) et al, ante, 234 and case No. 393, Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO) et al, ante, 240.
And of the two assignments of error with respect to which discussion is made in appellant’s brief it is contended that the Respondents, and each of them, were denied the right to face -and cross-examine their accusers, contrary to the laws of the State of North Carolina. Here as in case No. 385, Harriett Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO) et al, ante, 218 and in case No. 393, Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO) et al, ante, 240 the Respondents did not object to the introduction of the affidavits when offered, nor did they move to strike the evidence contained therein, or any part of it; nor did they request 'am opportunity to examine Raymond Ayscue or the Sheriff, the makers of the affidavits or either of them; nor did they except to the order of Bickett, J., on the ground set forth in the ■assignment of error; and, therefore, on the authority of the opinion in case No. 385, referred to above, this assignment of error is overruled.
Appellants’ remaining assignment of error is based on their general exception to Judge Bickett’s order and to the findings of fact and conclusions of law. This exception is broadside, and therefore subject to denial.
Nevertheless, a careful examination of the record reveals that the facts found by the court with respect to the wilful violation of the restraining order by each of the respondents are supported by competent evidence and such findings are binding upon appeal — as in case No. 389, referred to above, and decisions there cited. Hence on authority thereof, as well as of cases numbers 385 and 393, above referred to, *261the order of Bickett, J., dated 7 March 1959, from which this appeal ■is taken, will be and it is hereby
Affirmed.
Higgins, J., not sitting.